Citation Nr: 1548955	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent effective March 7, 2005, and greater than 20 percent effective December 1, 2010, for costochondritis. 

2. Entitlement to a disability rating greater than 10 percent for a scar, status post residual of a right lower lobe segmentectomy. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected migraines, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  A videoconference Board hearing was held at the RO in December 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In November 2010 and in July 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board requested that the AOJ schedule the Veteran for appropriate VA examinations regarding the severity of the Veteran's scar status post right lower lobe segmentectomy with consideration of the VA treatment records that had been associated with the record after the December 2010 VA examinations.  These records were obtained and the examinations occurred in November 2013.  The November 2010 remand requested that the AOJ provide the Veteran with notice regarding the inferred TDIU claim.  The notice was sent to the Veteran in July 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issues of entitlement to an initial rating greater than 10 percent effective March 7, 2005, and greater than 20 percent effective December 1, 2010, for costochondritis, as well as entitlement to a TDIU due exclusively to service-connected migraines, including on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's scar, status post residual of a right lower lobe segmentectomy, is at least 6 square inches in size, deep, painful, and causes limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a deep scar, status post residual of a right lower lobe segmentectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7801 (2015).  

2.  The criteria for a separate 10 percent disability rating for a painful scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7804 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In letters dated in April 2004 and February 2005, the Veteran was informed of the information necessary to substantiate his claims.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The rating decisions on appeal reflect the initial adjudication of the claims after issuance of these letters.  Hence, the letters met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2009, the undersigned Acting Veterans Law Judge identified the issues on appeal, indicated the basis for the RO's denials, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant, 23 Vet. App. at 498-99.

As noted in the Introduction, the RO arranged for the Veteran to undergo VA examinations in November 2013.  The Board finds that the resulting examination reports and opinions are adequate for the purpose of determining the severity of the Veteran's scar, status post residual of a right lower lobe segmentectomy.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provides pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's scar.  For these reasons, the Board concludes that the examination reports and opinions in this case provide adequate bases for the decisions.

Factual Background and Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2015). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a February 2004 rating decision, the RO granted service connection for a scar, status post residual of a right lower lobe segmentectomy.  At that time, the RO assigned a 10 percent disability rating under DC 7804, effective January 10, 2003, for the Veteran's service-connected scar.

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Because the Veteran filed his claim prior to the effective date of the revised regulations, he is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria; only the former criteria are to be applied for the period prior to the effective date of the new criteria.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422  (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to October 23, 2008, DC 7800 contemplated characteristics of disfigurement of the face, neck, or head; as the scar under consideration is not present on the head, face, or neck, DC 7800 does not apply to the present case.  38 C.F.R. § 4.118, DC 7800 (effective prior to October 23, 2008).

Also in effect prior to October 23, 2008, DC 7801, contemplated scars other than the head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating was assigned for an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent rating was assigned for an area or areas exceeding 12 square inches (77 square centimeters).  Area or areas exceeding 72 square inches (465 square centimeters) warrants a 30 percent rating.  A 40 percent rating was assigned for an area or areas exceeding 144 square inches (929 square centimeters).

DCs 7803 and 7804 assigned a maximum 10 percent evaluation for superficial unstable scars (DC 7803) or superficial scars, painful on examination (DC 7804).  Note (1) to DC 7803 defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defined a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7803 and 7804 (effective prior to October 23, 2008). 

DC 7805 (other scars) provided for a rating based on limitation of function of the affected part.

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  Notes were added to DC 7800 which is not applicable in the present case as it relates to scars on the head, face, or neck.

The rating criteria set out under DC 7801 provide disability evaluations for scars that are deep and nonlinear.  An area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) is rated as 10 percent disabling.  An area or areas of at least 12 sq. in. (77 square centimeters) but less than 72 square inches (465 centimeters) is rated as 20 percent disabling.  An area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters) is rated as 30 percent disabling.  An area or areas 144 square inches (929 square centimeters) or greater is rated as 40 percent disabling.  

The revised version of DC 7802 provides a 10 percent evaluation for scars not of the head, face or neck, that are superficial and nonlinear and are of 144 square inches (929 square centimeters) or greater.  DCs 7803 and 7804 were combined and unstable scars are now rated under DC 7804.  DC 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  

Under the revised DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DC s7800-7804 are to be rated under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2015).

A VA examination was conducted in December 2003.  At that time, the Veteran indicated that due to the scar from his January 2003 surgery, he had weakness in his right arm and back muscles.  The physical examination showed that he had a well-healed, narrow, nine-inch diagonal scar from below his right scapula to below his armpit. The scar was slightly tender about two centimeters in from the lateral side.

In March 2005, the Veteran was provided an examination regarding the scar associated with his residuals of the right lower lobe segmentectomy.  The examiner noted that the Veteran had a nine inch linear scar extending from below the scapula to the lateral chest well.  The examiner also noted that the Veteran had .5 inch and .75 inch drainage scars immediately below the larger scar.  The Veteran's scars were not bound or unsightly.  The Veteran complained of mild tenderness over the midportion of the nine inch scar.  The examiner described the scar as well-healed with mild tenderness over the midportion of the scar.

Another examination was provided in October 2005 and at that time, the Veteran's scar was examined and noted to be approximately eight inches, well-healed, nontender, and nonadherent.  However, the examiner noted that the Veteran's scar was tender to palpation in the area around the scar extending to the midaxillary line.  

The Veteran's scar was examined in February 2007, and the examiner noted that there was a well-healed surgical scar that was 22 centimeters in length and .3 centimeters wide.  The scar was stable, depressed, non-tender, hyperpigmented, with no limitation noted and no adherence to deep planes.  

On VA examination in October 2008, the examiner noted the Veteran's scar associated with the residuals of the right lower lobe segmentectomy.  The Veteran reported that the scar had an impact on his usual daily activities; specifically, the Veteran stated that there was a severe impact on his ability to participate in sports, a moderate impact on his chores, exercise, and recreation, and a mild impact on his traveling and shopping.  The examiner found that there was no skin breakdown associated with the scar.  The scar was noted to be 27 centimeters in length by .7 centimeters in width.  There was tenderness on palpation, but no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scar.  The examiner described the scar as well-healed with residual tenderness to touch.  The examiner also noted that the Veteran complained of sharp pains in the scar area with heavy lifting and pulling as well as numbness from the anterior end of the scar to the costochondral area of the eighth rib.

In December 2009, the Veteran testified at a videoconference hearing before the undersigned.  At that time, he stated that due to his service-connected scar and costochondritis, he had pain in his right arm with pulling or pushing, and with lifting objects.  According to the Veteran, the muscles in his back on his right side would cramp with reaching and lifting.  He noted that with repetitive reaching and lifting, he would experience muscle spasms and limited range of motion of his right arm.

The Veteran was provided another VA examination regarding his service-connected scars in December 2010.  The Veteran stated that the scar was very sensitive with sharp pain that occurs with stretching or touching.  The examiner noted that the scar was 22 centimeters long and 0.5 centimeters in width.  The examiner indicated that the scar was painful, but there was no sign of skin breakdown, the scar was superficial with no inflammation, no edema, and no keloid formation.  There were no other disabling effects.  The examiner diagnosed the Veteran with mild to moderate residual sensory dysesthesia sequelae.  

Another VA examination was provided in November 2013, and the examiner noted that the scar was located on the Veteran's posterior trunk.  The Veteran reported pain and sensitivity on the scar site.  He complained that when he raises his arm up and down he has a lot of pain in the scar area of his chest and radiating up and down his back.  The examiner noted that the Veteran's scar was not painful or unstable.  The scar was noted to be 22 centimeters by .5 centimeters.  The examiner did not observe any elevation, depression, adherence to underlying tissue, or missing underlying tissue; additionally, there was no abnormal pigmentation or texture.  The examiner found that there was no limitation of function caused by the scar.  The Veteran also reported pain radiating form the site of his previous surgery to his arm, which causes difficulty lifting.  The examiner also noted that the Veteran's scar is "very deep" and tender to the touch.

In this case, considering both the old and the new rating criteria, the Board finds that the Veteran's scar, status post residual of a right lower lobe segmentectomy most nearly approximates the 10 percent rating for all periods under consideration under DC 7801.  See 38 C.F.R. § 4.118, DC 7801.  The Veteran's disability has been rated pursuant to DC 7801 since service connection was established.  Under the old criteria, that code provides a 10 percent rating for scars that are deep or that cause limited motion and at least 6 square inches.  A higher rating is not warranted under the old or new criteria unless the scar being evaluated is at least 12 square inches.  Throughout the course of the Veteran's appeal, the measurement of the scar has varied, but the examiners never found it to be at least 12 square inches or 77 square centimeters.  

The Board notes that the Veteran has complained consistently that the scar, status post residual of a right lower lobe segmentectomy, is painful.  Note (3) under DC 7804 specifically states that scars evaluated under DCs 7801 also may receive an evaluation under DC 7804, where applicable.  In this case, the Veteran has described his scar as painful throughout the course of his appeal.  As such, a separate 10 percent rating also is for application for the Veteran's scar, status post right lower lobe segmentectomy.  This DC provision provides a maximum disability rating of 10 percent for one superficial painful scar on examination.  

Extraschedular

The Board also has considered whether the Veteran's scar, status post right lower lobe segmentectomy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The symptoms associated with the Veteran's service-connected scar include pain and associated limitation of motion.  These symptoms are not shown to cause any impairment that is not already contemplated by the rating criteria.  Thus, the Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In summary, the Board finds that the preponderance of the evidence is against the claim for a higher disability under DC 7800.  The Board also finds that a separate 10 percent disability rating is warranted for the scar based on the rating criteria under DC 7804.   See 38 C.F.R. §§ 4.118, DCs 7800, 7804; see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent for a deep scar, status post residual of a right lower lobe segmentectomy, is denied.

Entitlement to a separate 10 percent disability rating for a painful scar is granted.  


REMAND

The Veteran contends that his service-connected costochondritis is more disabling than currently evaluated.  He also contends that he is entitled to a TDIU due exclusively to his service-connected migraines.  Although the Board recognizes that this appeal previously has been remanded, and although it is reluctant to contribute to the "hamster-wheel reputation of Veterans law," additional development is required before the underlying claims can be adjudicated.  Cf. Cogburn v. Shinseki, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of Veterans law").

In a May 2005 rating action, the RO granted service connection for costochondritis. At that time, the RO assigned a 10 percent disability rating under DC 5399-5321, effective March 7, 2005, for the Veteran's service-connected costochondritis; a 20 percent rating was granted, effective December 1, 2010.  In this regard, DC 5399 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.73.  DC 5321 concerns injuries to the muscles of respiration (thoracic muscle group (MG)) (MG XXI).  Under this DC, a noncompensable evaluation is assigned for slight impairment, a 10 percent rating is assigned for moderate impairment, and a 20 percent rating is assigned for moderately severe or severe injuries.  38 C.F.R. § 4.73, DC 5321 (2015).  Thus, the Veteran's costochondritis is rated under DC 5399-5321, by analogy to injury to MG XXI.

As noted, the Veteran's claim for an increased rating for costochondritis was previously remanded by the Board in November 2010 and July 2012.  The July 2012 remand specifically requested that the examiner to address the Veteran's complaints of nerve damage.  The examiner was directed to determine whether the Veteran has any nerve impairment associated with the costochondritis.  If so, the examiner was directed to specify which nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe.  

The Veteran was examined in November 2013 for this disability.  The Veteran reported that he was told that he has muscle and nerve damage on and around the scar area on his chest.  He complained that when he raises his arm up and down he has a lot of pain in the scar area of his chest and radiating up and down his back.  He reported that he has muscle spasms that sometimes cause him to drop to his knee.  He complained of right arm and shoulder weakness and pain.  He also reported numbness on the right anterior lower rib cage.  The examiner noted that the Veteran has loss of deep fascia.  The examiner indicated that the Veteran's muscle injury does not affect muscle substance or function, but found that the muscle injury causes a consistently lowered threshold of fatigue and consistent fatigue-pain.  The Veteran exhibited full muscle strength.  The examiner indicated that the Veteran's muscle injuries impact his strenuous activities in order to prevent increased respiratory rate; the Veteran could perform his activities otherwise.  The Veteran also reported pain radiating form the site of his previous surgery to his arm, which causes difficulty lifting.  The examiner indicated that the Veteran had decreased light touch and pin prick sensitivity in the anterior lower rib cage area; he also noted that the Veteran's scar is "very deep" and tender to the touch.

Given the Board's inquiries in the prior remand as they pertained to the nerve involvement related to the Veteran's costochondritis and the lack of a complete response by the VA examiner, the Board finds that the prior development requested in the November 2010 and July 2012 remands remains incomplete.  As such, another remand is required.  On remand, the RO should direct the VA examiner to determine the severity of the Veteran's costochondritis, to include whether the Veteran has any nerve impairment (e.g., numbness, neuropathy) associated with his service connected costochondritis.  If so, then the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment, as mild, moderate, moderately severe, or severe.

The Board notes in this regard that judicial review is frustrated by the AOJ's apparent failure to comply with prior remand directives concerning the requested VA examination for costochondritis. It is unclear to the Board why the AOJ did not comply with its remand instructions. The Board also notes in this regard that compliance with its remand instructions is not discretionary. In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board without complying with the prior remand instructions.  Given this error, another remand is required.  The Board finally notes that, but for AOJ error in not complying with its prior remand instructions, remand of the Veteran's increased rating claim for costochondritis might have been avoided. See Cogburn, 19 Vet. App. at 434.

TDIU

The Board notes that the Veteran's claim for entitlement to TDIU arises from the November 2010 Board decision, which found that the claim had been raised as part and parcel of the Veteran's claims of entitlement to increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection currently is in effect for costochondritis, evaluated as 20 percent disabling since December 1, 2010, scar status post-residual of right lower lobe segmentectomy, evaluated as 10 percent disabling since January 10, 2003, and for bronchitis, evaluated as 10 percent disabling since September 1, 2006.  An additional separate 10 percent disability rating for the Veteran's scar has been granted by this Board decision (as discussed above).  The Veteran's combined total rating for compensation is 40 percent; as such, he currently does not meet the criteria for TDIU under 38 C.F.R. 4.16(a).  

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

In this case, the claim for a TDIU is inextricably intertwined with the Veteran's higher initial rating claim for costochondritis.  This is so because any increased rating for any of the Veteran's costochondritis potentially could affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a) or, in the alternative, whether the Veteran is entitled to a TDIU on an extraschedular basis due to the severity of his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim.  

The AOJ also should obtain any outstanding VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his costochondritis.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  A copy of any request(s), and any records obtained in response, should be included in the claims file.

2.  Thereafter, contact the VA Medical Center in Anchorage, Alaska, and ask the VA examiner who conducted the Veteran's November 12, 2013, VA examination to review the claims file again and provide an addendum to the examination report for costochondritis.  

If, and only if, the VA examiner who conducted the Veteran's November 12, 2013, VA examination is not available, then schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected costochondritis.  The claims file and a copy of this remand must be made available to the examiner for review.

The examiner should specify the degree of injury to Muscle Group XXI (thoracic muscle group) and what functional abilities are affected.  In addition, the examiner should indicate if any other Muscle Groups are involved, and if so the extent of injury and any functional impairment.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.

The examiner also should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. Further, the examiner also should determine whether the Veteran has any nerve impairment (e.g., numbness, neuropathy) associated with his service-connected costochondritis. If so, then the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Review the addendum or examination report, as appropriate, to ensure substantial compliance with these REMAND instructions.  If the requested information is not provided in either the addendum or examination, as appropriate, then take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


